Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: The parties concede that County Court erred in concluding that it did not have jurisdiction to confirm the parties’ arbitration award (see, Judiciary Law § 190-b [1]; CPLR 7503 [a], [c]; Cathedral Park Bldg. Assocs. v Damon & Morey, 176 AD2d 1203). Consequently, we modify the order appealed from by confirming the arbitration award.
*1046We have reviewed the remaining contentions asserted by the parties and find them to be without merit. (Appeals from Order of Erie County Court, D’Amico, J.—RPAPL 711.) Present—Callahan, J. P., Pine, Lawton, Doerr and Boehm, JJ.